DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 14-17 are examined in this office action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is a single sentence and only 43 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199411 A1 of Carpenter in view of US 2008/0202191 A1 of Pauty.
As to claims 14 and 15, Carpenter discloses a composition for oil and gas applications with improved service life (Carpenter, paragraph [0006]) with the composition shown in the Table A below in contrast to the claim limitations. Carpenter discloses that at least of the further powders is in elemental or the element in its primary carbon compound, i.e., the powder consists of solely one element or the primary carbon compound, e.g., Ni, Cr (Cr3C2), Mo, Nb (NbC) or Co (Carpenter, paragraph [0036]), thus Carpenter discloses where the Chromium is added in the carbide form Cr3C2, meeting the claim limitations.
Table A
Element
Claim 14 and 15 limitations
Carpenter (Claim 1 and paragraph [0036])
Ni
2.95 to 3.15 wt%
3-11 wt%
Cr3C2
0.1 to 0.3 wt%
0.5-7 wt%
Mo
0.1 to 0.3 wt%
0.3-1.5 wt%
WC
Balance and 95.85 to 96.85 wt% respectively
Balance (though the disclosed ranges for other elements in claim 1makes the WC range 79.3-96.2 wt%)


	So Carpenter discloses overlapping ranges for Ni, Mo, and WC and the range for Cr3C2 is close.
As the claimed ranges for Ni, Mo, and WC overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that these ranges result in improved wear and corrosion resistance (Carpenter, paragraph [0010]) throughout the disclosed ranges of Ni, Mo, and WC. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. In this instance, the claimed range for Cr3C2 differs by only 0.2 wt% from the disclosed range in Carpenter and given this small difference in Cr3C2 a person of ordinary skill would expect the compositions to exhibit the same wear and corrosion resistance properties and thus it would be obvious to select this close, lower amount of Cr3C2. 
It is further noted that the instant claimed range for Cr3C2 is retreated from a broader range in the original instant specification of 0.1-2.5 wt% and applicant’s specification discloses that this range would produce similarly-functional results across this entire range. Also, applicant’s specification does not disclose any data points within the instant claimed ranges and therefore does not demonstrate any criticality or unexpected results with respect to the instant claimed ranges, see MPEP § 716.02(d). Therefore, the instantly-claimed invention would not be patentably distinct from Carpenter, and would be expected to provide comparable results.

	However, Carpenter does not explicitly disclose where the composition is used in a metal forming tool.
Carpenter does disclose that the tools using the disclosed composition according to invention for oil and gas applications in a corrosive, abrasive and erosive environment (Carpenter, paragraph [0047]; emphasis added).
Pauty relates to cemented carbide tool containing tungsten carbide, titanium carbide, nickel and cobalt, molybdenum and chromium (Pauty, abstract). Pauty teaches this composition of the materials provides a good resistance to corrosion as well as high hardness and wear resistance (Pauty, abstract; emphasis added). Pauty teaches making a tool for coldforming and drawing operations particularly in the manufacture of two-piece beverage aluminum or steel cans by the use of corrosion resistant cemented carbide grade giving better properties than prior art tools particularly for the ironing operation (Pauty, paragraph [0008]), thereby meeting the claim limitation of being a metal forming tool as it is used in the manufacture to form metal cans..
As Carpenter discloses an alloy for tools that has good corrosive and abrasive resistance and Pauty discloses making coldforming tools from corrosion resistant cemented carbide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute making coldforming tools as taught by Pauty for the type of oil and gas tools made from tungsten carbides disclosed by Carpenter, thereby allowing for the manufacture of two-piece beverage aluminum or steel cans (Pauty, paragraph [0008]). 
	
	As to claims 16 and 17, Carpenter does not explicitly disclose where the sintered tool has a tungsten carbide average grain size of less than 0.5 microns or of about 0.35 microns. 
Carpenter discloses that essentially all the hardphase WC grains in the sintered cemented carbide have a size below 1 μm, as measured using the linear intercept method (Carpenter, paragraph [0021]).
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed grain size over the prior art disclosure since the prior art teaches high hardness for the cemented carbide (Carpenter, paragraph [0045]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-169079 A (with provided English machine translation) of Kobayashi in view of CN 102418024A (with provided English machine translation) of Gu and US 2008/0202191 A1 of Pauty. 
	As to claim 14-15, Kobayashi discloses a nonmagnetic cemented carbide having wear resistance used for among other things a magnetic tape cutting blade and the like (Kobayashi, pg. 1 of translation, lines 15-16). Kobayashi discloses the composition shown in the Table B below in contrast to the claim limitations.
Table B
Element
Claim 14 and 15 limitations
Kobayashi (Table 1, Example 1)
Ni
2.95 to 3.15 wt%
3.0 wt%
Cr3C2
0.1 to 0.3 wt%
0.3 wt%
Mo
0.1 to 0.3 wt%

WC
Balance and 95.85 to 96.85 wt% respectively
96.5 wt%


	Thus Kobayshi’s example 1 falls within the claim limitations for Ni, Cr3C2, and WC. However, Kobayashi does not disclose where the composition includes 0.1-0.3 wt% Mo. 
	Gu relates to tungsten carbide alloys and preparation thereof (Gu, abstract). Gu teaches a similar tungsten carbide alloy of 4.74-4.76% of Co, 4.74-4.76% of Ni, 0.19-0.21% of Cr3C2, 0.19-0.21% of Mo and the balance of WC (Gu, abstract). Gu teaches adding 0.19-0.21% of Mo to its tungsten carbide alloy (Gu, abstract; see also claim 1 and pg. 3 of translation, lines 9-12). Gu teaches that adding Mo improves the hardness, wear resistance, and corrosion resistance of the alloy and causes the alloy to have better corrosion resistance than Ni alone (Gu, pg. 5 of translation, lines 5-6). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.19-0.21% of Mo as taught by Gu to the composition of tungsten carbide disclosed in Kobayashi, thereby improving the hardness, wear resistance, and corrosion resistance of the alloy (Gu, pg. 5 of translation, lines 5-6).
	However, Kobayashi does not explicitly disclose where the composition is used to make a metal forming tool.
Kobayashi does disclose making a cutting blade for magnetic tape and the like and notes that the composition has good corrosion resistance (Kobayashi, pg. 1 of translation, lines 14-18)
Pauty relates to cemented carbide tool containing tungsten carbide, titanium carbide, nickel and cobalt, molybdenum and chromium (Pauty, abstract). Pauty teaches this composition of the materials provides a good resistance to corrosion as well as high hardness and wear resistance (Pauty, abstract; emphasis added). Pauty teaches making a tool for coldforming and drawing operations particularly in the manufacture of two-piece beverage aluminum or steel cans by the use of corrosion resistant cemented carbide grade giving better properties than prior art tools particularly for the ironing operation (Pauty, paragraph [0008]), thereby meeting the claim limitation of being a metal forming tool as it is used in the manufacture to form metal cans..
As Kobayashi discloses an alloy for tools that has good corrosive and wear resistance and Pauty discloses making coldforming tools from corrosion resistant cemented carbide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute making coldforming tools as taught by Pauty for the cutting blade disclosed by Kobayashi, thereby allowing for the manufacture of two-piece beverage aluminum or steel cans (Pauty, paragraph [0008]). 
	
	As to claims 16 and 17, Kobayashi does not explicitly disclose where the sintered tool has a tungsten carbide average grain size of less than 0.5 microns or of about 0.35 microns. 
Kobayashi discloses that the particle size of tungsten carbide contained in the non-magnetic cemented carbide is usually in the range of 0.3 to 10 μm (Kobayashi, pg. 3 of translation, lines 15-16).
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed grain size over the prior art disclosure since the prior art teaches higher hardness is achieved with finer particle size (Kobayashi, pg. 3 of translation, lines 16-18) and therefore the improved hardness is achieved throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733